May 26, 2021
                                                     Supreme Court

                                                     No. 2019-432-C.A.
                                                     No. 2020-232-C.A.
                                                     (P2/13-1411A)

                                                     No. 2019-450-C.A.
                                                     No. 2020-231-C.A.
                                                     No. 2020-265-C.A.
                                                     (P1/11-654C)


                State                  :

                  v.                   :

           Luis M. Molina.             :




           NOTICE: This opinion is subject to formal revision before
           publication in the Rhode Island Reporter. Readers are requested to
           notify the Opinion Analyst, Supreme Court of Rhode Island, 250
           Benefit Street, Providence, Rhode Island 02903, at Telephone
           (401) 222-3258 or Email: opinionanalyst@courts.ri.gov, of any
           typographical or other formal errors in order that corrections may
           be made before the opinion is published.
                                                     Supreme Court

                                                     No. 2019-432-C.A.
                                                     No. 2020-232-C.A.
                                                     (P2/13-1411A)

                                                     No. 2019-450-C.A.
                                                     No. 2020-231-C.A.
                                                     No. 2020-265-C.A.
                                                     (P1/11-654C)

                State                  :

                  v.                   :

           Luis M. Molina.             :


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                 OPINION

      Justice Lynch Prata, for the Court. The defendant, Luis Miguel Molina,

appeals from an order denying his motions to dismiss and to reconsider, which were

denied after a finding of a probation violation. He also appeals from the Superior

Court judgment adjudicating him a probation violator and the decision denying his

motion to recuse. These consolidated appeals came before the Supreme Court

pursuant to an order directing the parties to appear and show cause why the issues

raised should not be summarily decided. After considering the parties’ written and

oral submissions and reviewing the record, we conclude that cause has not been

shown and that the appeals may be decided without further briefing or argument.

                                       -1-
For the reasons set forth herein, we affirm the judgment, order, and decision from

which defendant appeals.

                                 Facts and Travel

      In 2011, defendant was charged with first-degree robbery and conspiracy in

P1/11-654C. The defendant subsequently entered a plea of nolo contendere to the

amended charge of one count of second-degree robbery, for which he received a

sentence of ten years at the Adult Correctional Institutions, with eighteen months to

serve and the remainder suspended, with probation. While on probation in 2013,

defendant was charged with two counts of manufacturing/delivering/possessing

marijuana with intent to deliver and one count of conspiracy in P2/13-1411A. The

defendant then entered a plea of nolo contendere to the amended charge of one count

of conspiracy to possess marijuana and was sentenced to eight years at the ACI, with

one year to serve and the remainder suspended, with probation.

      On February 5, 2019, following a monthlong investigation and while

defendant was out of the ACI but on probation, members of the Rhode Island State

Police executed a search warrant at 19 Ocean Street, First Floor, Providence, where

they discovered defendant and “33.7 grams of Fentanyl in the kitchen, [a] digital

scale, numerous clear plastic baggies, cutting agent, and a .380 caliber Smith and

Wesson M&P Bodyguard firearm, and a large amount of US Currency.” The

defendant was charged on that date with multiple counts, including possession of a


                                         -2-
firearm while in possession of fentanyl with intent to deliver, delivery/possession of

fentanyl with intent to deliver/manufacture, possession of between one ounce and

one kilogram of fentanyl, conspiracy to violate the Rhode Island Uniform Controlled

Substances Act, and possession of a firearm by a person convicted of a crime of

violence.1 The same day, the state filed notices of probation violation pursuant to

Rule 32(f) of the Superior Court Rules of Criminal Procedure in both P1/11-654C

and P2/13-1411A, which gave rise to the instant appeals.

      The case was scheduled for a hearing on February 19, 2019, at which time

defendant’s counsel requested a copy of the search warrant, and the case was

continued to February 25, 2019. The matter was further continued on numerous

dates between February and July 2019.

      On August 15, 2019, a justice of the Superior Court held a combined violation

and bail hearing over two days. On the first day, defense counsel requested that

defendant’s motion to dismiss/withdraw the violation and defendant’s objection to

the violation hearing, which had been filed by the defendant pro se on August 6,

2019, be heard that day. In his motions, defendant argued that the requirements set


1
  The police also executed a search warrant at 23 Babcock Street in Providence,
where they found the defendant’s brothers, who are named Luis Armando Molina,
Luis Alberto Molina, and Luis Enrique Molina, and “[a]pproximately 90 grams of
Fentanyl, a large amount of US Currency, digital scale, and numerous clear plastic
baggies, and associated paperwork.” The defendant’s brothers were also arrested
and charged, and it was later agreed that for purposes of the violation and bail
hearings, the state’s case against defendant and his brothers would be heard together.
                                         -3-
forth in G.L. 1956 § 12-19-9, including a timely bail and violation hearing, were

violated.

      There was no dispute that defendant had not notified the state of the filings

until the morning of August 15, 2019. Defense counsel suggested “a very short

continuance” for the state to prepare. The state objected to a continuance of the

violation hearing on the ground that the witnesses were present. The hearing justice

reserved defendant’s right to be heard on whether the hearing was timely, and the

court proceeded with the violation hearing. The hearing justice reasoned that

defendant had asked for a prompt hearing, the witnesses were present, and the state

was prepared to move forward “so the best way to do it is to begin a hearing[.]” The

defendant made no further objection, and the violation hearing commenced with

testimony from Detective Thomas Zincone, Jr., of the Providence Police

Department, the one witness.2

      Detective Zincone testified that he was assigned to the high-intensity drug

trafficking area unit (HIDTA). He said that, in January 2019, he began investigating




2
 Although the violation hearing was set to commence against three of the brothers,
Luis Alberto Molina admitted to violating probation, was sentenced to serve twenty-
four months, and was denied bail on the new charges. Luis Enrique Molina also
admitted to violating probation, was sentenced to serve eighteen months, and was
denied bail.
                                        -4-
“Louis Molina.”3 The detective testified that his surveillance included 19 Ocean

Street and 23 Babcock Street in Providence.

      Detective Zincone testified that, throughout the investigation, he saw

defendant use keys to enter and exit the front door at 19 Ocean Street and that the

utilities at 19 Ocean Street, first floor, were in defendant’s name.4 On one occasion,

Det. Zincone saw a white Audi and a blue Nissan Xterra parked in the driveway. He

testified that, on that same day, he saw defendant and his brother Luis Enrique

Molina leave the house together and get into the blue Xterra, with defendant behind

the wheel. Detective Zincone testified that he observed the brothers as they drove

to an apartment complex in Coventry, where an unidentified male from one building

got into the back seat of the vehicle for ten to fifteen seconds and then ran back into

the complex. Detective Zincone also testified he saw defendant at 23 Babcock

Street, a single-family residence.

      Detective Zincone testified that he obtained a search warrant for each address

at the conclusion of his investigation, which also included several controlled buys of

heroin. Detective Zincone recounted that at about 5 a.m. on February 5, 2019, raids




3
  As previously noted, defendant has three brothers named “Luis Molina.” Detective
Zincone did not clarify which brother was under investigation. Furthermore,
defendant’s name is misspelled throughout the transcript as “Louis”; therefore,
quotation marks are being used.
4
  Detective Zincone testified that 19 Ocean Street was an “up-and-down duplex.”
                                         -5-
were simultaneously executed at 19 Ocean Street and 23 Babcock Street by agents

and members of law enforcement.

      Detective Zincone testified that he was part of the search team at 19 Ocean

Street.   According to the detective, members of the police rang the bell and

immediately entered the first floor. He testified that defendant was the only person

in the house and that he was detained while police conducted a room-to-room search

of the premises.

      Detective Zincone testified that he searched the bedroom, where he found

defendant’s photographic identification, a BJ’s grocery store member card, cell

phones, cash totaling $9,000 in a pocketbook hanging on the door, a Rolex watch,

and the motor vehicle title to an Audi. Detective Zincone also testified that other

members of the HIDTA unit found fentanyl, a digital scale, a cutting agent, and a

money counter in the kitchen. Detective Zincone testified that a box of plastic bags

was found inside the dishwasher and that two shoeboxes containing $90,040 and

$98,750 in cash were found in another bedroom.

      Detective Zincone also testified that a Nissan Xterra and an Audi were parked

outside 19 Ocean Street when police arrived to execute the search warrant. Detective

Zincone explained that a key to the Audi was found in the kitchen of that address

and that a .38-caliber Smith & Wesson handgun was found under the hood of the

Audi. Detective Zincone testified that he believed the Audi and the Xterra were


                                        -6-
registered to defendant’s mother and that the title to the Audi was in her name. He

further testified that defendant’s three brothers were apprehended at 23 Babcock

Street.

      The defendant rested without presenting any evidence. After hearing the

witness testimony of Det. Zincone, the hearing justice delivered a bench decision.

The hearing justice reviewed the evidence and determined that defendant failed to

keep the peace and be of good behavior. He found that Det. Zincone was a very

credible witness and that the state’s evidence was strong and convincing. The

hearing justice pointed out that Det. Zincone described defendant, his use of the key,

and his access and use of the house at 19 Ocean Street. The hearing justice found

that there were drugs and drug paraphernalia in the kitchen, a common room used

by all residents. Also, he found that there was approximately $190,000 in cash in

another room and that there were several cell phones scattered throughout the house.

He found that defendant had access, custody, and possession of the house and that

defendant had slept at 19 Ocean Street and was there alone at the time of the raid,

early in the morning.

      The hearing justice also concluded that the state proved by a preponderance

of the evidence that defendant was in exclusive possession of 19 Ocean Street,

including the drugs in the kitchen area. This had been proven because defendant

was the only person in the apartment, the only person with a key, the only person


                                         -7-
who locked the door, the only person who parked his car outside, and the only person

whom Det. Zincone saw coming and going five or six times. The defendant’s name

was also on the electric bill and on the photographic identification found in the

house. In addition, the hearing justice concluded that the state proved that the Audi

was defendant’s vehicle and that there was a gun inside the Audi, which, because

defendant had been convicted of a felony, constituted a failure to keep the peace and

be of good behavior.

      The hearing justice concluded that, based on the amount of drugs, drug

paraphernalia, cash, cutting agents, and plastic bags found at 19 Ocean Street, as

well as the presence of a money-counting machine, the state had proved by more

than a preponderance of the evidence that defendant was a violator of his probation

in both P1/11-654C and P2/13-1411A.

      In determining a sentence, the hearing justice considered the two underlying

convictions and defendant’s criminal history. He commented on the impact of

controlled substances such as heroin and fentanyl on the neighborhood, community,

and state, and also commented on defendant’s opportunities to reform. The hearing

justice invoked six years of defendant’s suspended sentence in P1/11-654C and

continued the sentence in P2/13-1411A. He ordered defendant held without bail on

the new charges. Following this oral pronouncement, defendant filed a timely notice

of appeal in each underlying case.


                                         -8-
      Less than a week later, on August 21, 2019, defendant was heard on his

motion to dismiss the violation and motion to recuse. The defendant argued that the

hearing justice should recuse himself because he had held the violation hearing

before he considered defendant’s motion to dismiss based on timeliness. He argued

that the hearing justice found that defendant was a probation violator when there was

no evidence to support that finding and that he found that Det. Zincone was credible

when, defendant argued, the detective had lied under oath about where the drugs

were found. The hearing justice reviewed his prior decisions and determined that he

had been impartial. He then denied defendant’s motion to recuse.

      Next, defendant was heard on his motion to dismiss. First, he acknowledged

that he had waived his right to a bail hearing within ten days by requesting discovery.

However, he argued that he had not waived his right to a violation hearing within

thirty days and, thus, the state’s notice of violation should have been dismissed. He

acknowledged that there were multiple requests for continuances from the attorneys

who represented his brothers, but he argued that he never asked for, nor consented

to, a continuance. He maintained that any agreement on his part to a continuance

was well beyond the thirty days and, according to defendant, the time it took to

obtain the discovery he requested should be excluded from calculating the thirty-day

period.




                                         -9-
      The state countered that defendant had waived his right to a violation hearing

within thirty days. According to the state, the matter was continued initially at

defendant’s request for an attorney, who ultimately entered his appearance on

February 12, 2019. At that time, the case was reassigned to February 19, 2019, for

a hearing without witnesses; the state asserted that on that date, defendant requested

a copy of the search warrant, and the case was continued to February 25, 2019. The

state maintained that on February 25, 2019, there was a conference at which the state

made an offer, and the case was then continued by agreement to March 19, 2019.

      The hearing justice reviewed the record and found that there was not enough

evidence to determine whether or to what extent defendant had contributed to the

delay. He said he was not convinced that defendant’s right to a prompt hearing was

violated or that defendant did not waive his right; in fact, the hearing justice found

that there were facts from which to infer that defendant had waived his right.

Specifically, the hearing justice mentioned that, on February 25, 2019, the state made

an offer, the negotiations were ongoing, and defendant agreed to continue the matter

to March 19, 2019. However, because he found that there was not enough evidence

to determine whether defendant had waived his right within the thirty days, he ruled,

“The motion is denied without prejudice.” The defendant then filed two notices of

appeal, one in each underlying case.




                                        -10-
      Subsequently, defendant filed a motion to reconsider the denial of his motion

to dismiss, along with an accompanying memorandum and an affidavit from defense

counsel. The defendant argued that the continuances after the first three conferences

were all requested by his brothers’ attorneys without his knowledge or agreement

and that, contrary to the state’s assertion that when he requested a hearing in July

2019, it was granted, the hearing was not held until August 15, 2019. In his affidavit,

defense counsel acknowledged the various reasons the case was continued through

August 2019. Significantly, he acknowledged that, on February 25, 2019, the

documents he requested were provided and the matter was continued to March 19,

2019. He also acknowledged that the case was continued at least once after that by

agreement.

      The defendant’s motion to reconsider was heard by the same hearing justice.

Defense counsel clarified that, until April 23, 2019, he consented to the

continuances. The state maintained that defendant failed to produce any new

information to support reconsideration of his motion to dismiss. In addition, the

state argued that defense counsel had waived defendant’s right to a violation hearing

within thirty days by agreeing to continuances beyond the first thirty days.

      The hearing justice concluded that his original decision on defendant’s

violation spoke for itself, and he denied defendant’s motion to reconsider that

decision. On the issue of the cause of the delay in holding a violation hearing, the


                                         -11-
hearing justice stated that he considered defense counsel’s affidavit as evidence of

what actually happened.

       The hearing justice determined that § 12-19-9 shifted the burden from

defendant to the state to show that a delay in holding a violation hearing within thirty

days was attributed to the defendant. He calculated that in this case the thirty-day

period had expired on March 7, 2019. He found that defendant’s violation hearing

was continued until March 19, 2019, with defense counsel’s consent. He concluded

that defense counsel had waived the statutory requirement that a violation hearing

be held within thirty days by agreeing to a continuance until March 19, 2019. As a

result, he denied defendant’s motion to dismiss. On December 3, 2020, an order

entered denying defendant’s motion to dismiss and motion to reconsider the denial

of his motion to dismiss. The defendant filed several notices of appeal, and this

Court consolidated the appeals for briefing and argument.

      On appeal, defendant makes several arguments. First, he maintains that the

hearing justice erred in denying his motion to dismiss and his motion to reconsider

because there was a delay in his probation-violation hearing in contravention of

§ 12-19-9 and his right to due process. Second, he argues that the evidence did not

support a finding that he had violated his probation. Third, he asserts that the hearing

justice imposed an excessive sentence when he executed six years of the suspended

sentence imposed in P1/11-654C. Fourth and finally, defendant contends that the


                                         -12-
hearing justice should have recused himself from hearing the motion to dismiss and

the motion to reconsider. We shall address each argument in turn.

                                     Discussion

                                     Due Process

      The defendant first contends that the hearing justice erred in denying his

motion to dismiss and his motion to reconsider the finding of his probation violation

based on the delay between his arrest in February 2019, when he was held without

bail, and the violation hearing in August 2019. The defendant maintains that the

delay violated the ten-day limit prescribed in § 12-19-9 and his right to due process.

      This Court has been clear that § 12-19-9 mandates that a defendant may be

held without bail pending a probation-revocation hearing “for a period not exceeding

ten (10) days, excluding Saturdays, Sundays, and holidays.” Section 12-19-9(a); see,

e.g., State v. Lawrence, 658 A.2d 890, 893 (R.I. 1995). Section 12-19-9(b) also

provides that the court “shall conduct a hearing within thirty (30) days of arrest

unless waived by the defendant[.]”

      We have said that “a defendant can not simply seek to continue his or her

probation-revocation hearing beyond ten days and then suddenly turn around and

claim that § 12-19-9 has been violated.” Lawrence, 658 A.2d at 893. Thus, we held

in Lawrence that:

             “Our interpretation of § 12-19-9 must ultimately turn on
             the nature and extent of a criminal defendant’s conduct in
                                        -13-
                contributing to the delay and conversely, those
                continuances attributable to the state. We note that this
                type of inquiry is not new as this [C]ourt has consistently
                eschewed blind adherence to specific time periods in the
                criminal context, especially where the defendant’s
                conduct heavily contributed to that period’s expiration.”
                Id. (citing State v. Grundy, 582 A.2d 1166, 1169 (R.I.
                1990) (finding no violation of a defendant’s right to a
                speedy trial despite delay due to court congestion and the
                state’s inability to procure witnesses as the defendant
                himself had requested and received over nine
                continuances)).

      Turning to the case at bar, we note that several continuances were granted, at

least one at the request of defendant.        In analyzing the nature and extent of

defendant’s conduct in contributing to the delay, we note that the initial continuance

extending the matter beyond the ten-day period prescribed in § 12-19-9 was granted

at defendant’s request and for his direct benefit, to enable him to obtain discovery of

the search warrant and affidavit. There was also a continuance granted by agreement

after the state made an offer, which extended beyond the thirty-day period. The

statute provides no remedy for what transpires after a waiver, absent a demand for a

hearing. What is clear to us is that once the thirty-day period has run, it does not

begin anew. Cf. Bido v. State, 56 A.3d 104, 114 (R.I. 2012) (holding that “when

assessing a defendant’s assertion of his or her right to a speedy trial, this Court looks

for actions sufficiently aggressive to constitute the equivalent of banging on the

courthouse doors”) (brackets omitted) (quoting State v. Crocker, 767 A.2d 88, 94

(R.I. 2001)).
                                           -14-
      Therefore, we are of the opinion that, given the nature and extent of

defendant’s conduct in contributing to the delay in this case, defendant cannot now

complain that his bail hearing was withheld following the expiration of the ten-day

period prescribed in § 12-19-9. See State v. LeBlanc, 687 A.2d 456, 456 (R.I. 1997)

(mem.) (holding that § 12-19-9 was not breached where the defendant was held

without bail for more than ten days as a result of his failure to secure private

counsel); cf. State v. Vashey, 823 A.2d 1151, 1155 (R.I. 2003) (rejecting the

contention that a violation hearing was unjustly delayed where the defendant

attempted to procure discovery to which he was not entitled). As such, the hearing

justice did not err in denying defendant’s motion to dismiss.

                               Probation Violation

      Second, defendant contends that there was insufficient evidence to find that

he violated his probation. He maintains that Det. Zincone was not a credible witness

and that the evidence was inadequate to conclude that defendant lived at 19 Ocean

Street, possessed fentanyl, or was involved in any criminal activity. He also asserts

that the hearing justice applied the wrong burden of proof when finding that

defendant had violated his probation.

      “At a probation-violation hearing, the sole issue for a hearing justice is

whether the defendant has breached a condition of his or her probation by failing to

keep the peace or remain on good behavior.” Neufville v. State, 172 A.3d 161, 165


                                        -15-
(R.I. 2017) (brackets and deletion omitted) (quoting State v. Beaudoin, 137 A.3d

726, 731 (R.I. 2016)). “A probation-violation hearing is ‘not part of a criminal

prosecution’; therefore, ‘the burden of proof at a probation-violation hearing is much

lower than the standard of beyond a reasonable doubt used in criminal trials.’” Id.

(quoting State v. Raso, 80 A.3d 33, 42 (R.I. 2013)). “To determine whether the

defendant has committed a violation, the hearing justice weighs the evidence and

assesses the credibility of the witnesses.” Id. (quoting Beaudoin, 137 A.3d at 731-

32).

       “On review, ‘this Court accords great deference to the hearing justice’s

credibility assessments.’” Neufville, 172 A.3d at 165 (brackets omitted) (quoting

Beaudoin, 137 A.3d at 732). “It is well founded that this Court ‘will not second-

guess supportable credibility assessments of a hearing justice in a probation-

revocation hearing.’” Id. (quoting Beaudoin, 137 A.3d at 732). “Instead, this Court’s

‘review is limited to considering whether the hearing justice acted arbitrarily or

capriciously in finding a violation.’” Id. (quoting Beaudoin, 137 A.3d at 732).

       Here, the hearing justice’s reliance on Det. Zincone’s testimony was

well-founded. Although the hearing justice noted that Det. Zincone did not have a

sharp recall of who executed the warrant and he did not “take excessive notes[,]” the

hearing justice found that the detective nevertheless provided a detailed description

of the house, defendant’s location, and defendant’s bedroom, and that his testimony


                                        -16-
was consistent with the photographs in evidence. Moreover, the hearing justice

reasoned that Det. Zincone’s acknowledgment of “where his knowledge was

limited” boosted his credibility. In our opinion, defendant’s assertion that the

hearing justice overlooked evidence when he concluded that Det. Zincone was

credible is unpersuasive.

          As to defendant’s argument regarding the sufficiency of the evidence, this

Court has stated that there is no requirement that conduct be criminal in nature in

order to amount to a failure to keep the peace and remain of good behavior. State v.

Brown, 140 A.3d 768, 780 (R.I. 2016); see State v. Gautier, 774 A.2d 882, 887 (R.I.

2001) (holding that the defendant’s presence during brutal slaying and failure to

notify police was enough to establish that his conduct was lacking the good behavior

expected and required by probation); State v. Vieira, 883 A.2d 1146, 1148 (R.I.

2005) (“At a probation violation hearing, we faithfully have held that the state is not

required to prove that a defendant has committed a crime; instead, the state must

prove * * * that a defendant has failed to keep the peace or remain of good

behavior.”). In fact, this Court has upheld a probation violation when the totality of

conduct sufficiently related to prior misconduct. See Brown, 140 A.3d at 781.

         Here, defense counsel essentially acknowledged on the record that criminal

activity was occurring at 19 Ocean Street.5 Certainly, the type of activity that


5
    Counsel for defendant stated at the hearing:
                                          -17-
defense counsel acknowledged was going on at 19 Ocean Street was similar to the

type of criminal activity that led to defendant’s underlying conviction in P2/13-

1411A, in which he pled nolo contendere to conspiracy to possess marijuana with

intent to deliver. In any event, even without defense counsel’s acknowledgment, the

hearing justice was able to “draw reasonable inferences from the evidence presented

to determine whether the defendant violated the terms of his probation.” State v.

Giard, 155 A.3d 1193, 1199 (R.I. 2017) (quoting State v. McLaughlin, 935 A.2d

938, 942 (R.I. 2007)). In our opinion, the state presented sufficient evidence for the

hearing justice to conclude, by a preponderance of the evidence, that defendant failed

to keep the peace and be of good behavior given his connection and proximity to the

illegal drug activity at 19 Ocean Street.

      Furthermore, defendant’s suggestion that the hearing justice applied the

wrong burden of proof is without merit.            At the hearing, the hearing justice

specifically stated:




             “I’m not suggesting to the [c]ourt that there was not
             criminal activity a foot [sic] here. I’m not saying that.
             When she mentioned the $200,000, that clearly means
             something is going on.

             “But what I’m saying to the [c]ourt is there is no evidence
             at all to show that he exercised dominion and control over
             that fentanyl, which was hidden in a kitchen cabinet.
             There is no evidence[.]”
                                            -18-
             “[T]he burden on a violation hearing is a preponderance of
             evidence. I understand that * * *.

             “Now, this doesn’t mean that he necessarily committed a
             crime * * * . I understand that the standard is now
             preponderance of evidence and I will apply that standard.”

The hearing justice continued that it was “a burden which the [c]ourt routinely

applies and routinely instructs jurors upon.” There is absolutely no indication in the

record that the hearing justice applied the wrong standard in finding that defendant

violated his probation.

                                Excessive Sentence

      The defendant also challenges the hearing justice’s decision to sentence him

to six years of his suspended sentence in P1/11-654C. He argues that his sentence

was grossly disparate from sentences imposed in similar cases, including the two-

year sentences that each of his brothers received.

      It is well established that “the unexecuted portion of a probationer’s

suspended sentence hangs over his or her head by the single horsehair of good

behavior, until such time as the term of probation expires.” State v. Parson, 844 A.2d

178, 180 (R.I. 2004); see State v. McKinnon-Conneally, 101 A.3d 875, 879 (R.I.

2014). When a defendant severs that single horsehair by violating the terms and

conditions of his or her probation, the hearing justice has “wide discretion to

determine whether to execute any or all of a defendant’s previously suspended

sentence.” McKinnon-Conneally, 101 A.3d at 879 (emphasis added); see Neufville,
                                        -19-
172 A.3d at 165. It is also well established that, although a hearing justice must

focus primarily on the nature of the first offense, he or she may also consider the

circumstances of the second offense. Id.; see Neufville, 172 A.3d at 166; see also

State v. Segrain, 243 A.3d 1055, 1062 (R.I. 2021) (holding that “consideration of

the severity of a defendant’s more recent wrongdoing as it relates to his or her ability

to be rehabilitated is a factor that may be appropriately considered in making a

sentencing determination”).

      In our view, the hearing justice did not abuse his discretion in sentencing

defendant to the six years remaining on his previously suspended sentence. See State

v. Simpson, 174 A.3d 1238, 1244 (R.I. 2018) (holding that the hearing justice acted

“well within the ambit of her discretionary authority” when executing eighteen years

of suspended sentence). While the hearing justice admitted that he knew little about

defendant, he stated that he did know that defendant had been sentenced and served

time in prison for committing two serious crimes and, despite being twice afforded

the opportunity to reform, had violated his probation in ways that “remain shocking

to our society in many different ways.” The hearing justice commented on the ways

illegal drugs like fentanyl destroy the lives of individuals and remain a necessary

focus of attention for law enforcement in Rhode Island.           The hearing justice

considered that defendant’s prior incarcerations “did not do enough to convince

[defendant] of the error of his ways[.]” He decided that defendant’s violation in this


                                         -20-
case was one that deserved severe punishment based on the underlying cases for

which defendant was on probation.

      We are persuaded that the hearing justice considered several appropriate

factors in making his sentencing decision.         Accordingly, we believe that by

executing the six years of defendant’s remaining suspended sentence, the hearing

justice acted well within his discretion.

                                       Recusal

      The defendant also challenges the hearing justice’s refusal to recuse on the

motion to dismiss based on the hearing justice’s earlier adverse rulings against the

defendant. However, because the defendant did not fully brief the issue before this

Court and merely wrote in his brief that “the hearing judge should have recused

himself” because “there was at a minimum, an appearance of bias[,]” we deem the

issue waived. See Giddings v. Arpin, 160 A.3d 314, 316 (R.I. 2017) (mem.)

(“[S]imply stating an issue for appellate review, without a meaningful discussion

thereof or legal briefing of the issues, does not assist the Court in focusing on the

legal questions raised, and therefore constitutes a waiver of that issue.”) (quoting

Giammarco v. Giammarco, 151 A.3d 1220, 1222 (R.I. 2017)).

                                     Conclusion

      For the reasons outlined in this opinion, we affirm the judgment of the

Superior Court adjudicating the defendant a probation violator, affirm the order


                                            -21-
denying the defendant’s motion to dismiss and motion to reconsider, and affirm the

hearing justice’s denial of the defendant’s motion to recuse. The record may be

returned to the Superior Court.




                                      -22-
                                                  STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        State v. Luis M. Molina.

                                     No. 2019-432-C.A.
                                     No. 2020-232-CA.
                                     (P2/13-1411A)
Case Number
                                     No. 2019-450-C.A.
                                     No. 2020-231-C.A.
                                     No. 2020-265-C.A.
                                     (P/1-11-654C)

Date Opinion Filed                   May 26, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Erin Lynch Prata


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Jeffrey A. Lanphear

                                     For State:

                                     Owen Murphy
Attorney(s) on Appeal                Department of Attorney General
                                     For Defendant:

                                     John F. Cicilline, Esq.




SU-CMS-02A (revised June 2020)